DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ALAN SCHLESINGER and EILEEN SCHLESINGER,
                         Appellant,

                                    v.

CITIZENS PROPERTY INSURANCE CORP. and AIR CORE SERVICES,
                         INC.,
                        Appellee.

                              No. 4D19-3561

                           [January 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. 16-15963
CACE 18.

  Geoffrey Ittleman of the Law Offices of Geoffrey D. Ittleman P.A., Fort
Lauderdale, for appellant.

   Ralph L. McGrath and Cameron L. McGrath of McGrath Law Group,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.